                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:17-cv-90 (WOB-CJS)


LAURA NELSON                                                PLAINTIFF


VS.                   MEMORANDUM OPINION AND ORDER


COLUMBIA GAS TANSMISSION,
LLC, ET AL                                                  DEFENDANTS



      This matter is before the Court on various post-trial motions.

(Docs. 362, 365, 366, 379).        The Court concludes that further oral

argument is unnecessary for the resolution of these motions.

                         Procedural Background

      This bitterly contested case arises out of a contract entered

into by plaintiff and defendant Columbia Gas Transmission, LLC

(“Columbia Gas”), granting an easement for defendant to install a

high-pressure gas transmission line through plaintiff’s property.

      The contract is dated August 12, 2015 and required, inter

alia, that Columbia Gas restore plaintiff’s property “as near as

practical” to its original condition after the completion of the

construction.    (Doc. 132-13).

      The   actual   laying   of   the   line   and   the   restoration   was

performed by Columbia Gas as well as by various subcontractors.
One of these subcontractors was defendant Michels Corporation,

which performed certain clearing work pursuant to a subcontract

with Columbia Gas.     Michels had no contract with plaintiff.

     After extensive pretrial proceedings, the case came on for a

jury trial before this Court on December 3, 2018, resulting in a

verdict on December 12, 2018.      (Doc. 360).     The jury found against

Columbia on plaintiff’s breach of contract claim and awarded her

$50,000 for economic damages and $150,000 for serious emotional

disturbance flowing from the breach of contract.

     The principal issue at trial was whether Columbia Gas had

restored   plaintiff’s     property   “as   near   as   practical”   to   its

original condition and, if not, how much it would cost to do so.

Plaintiff offered expert testimony that the restoration performed

was insufficient because not enough topsoil was returned to the

area in question, and the expert opined that it would require

another $2 million to effect proper restoration.

     Prior to trial, the Court bifurcated plaintiff’s negligence

and trespass claims against Michels.        Michels paid into Court the

amount (as stated by plaintiff’s counsel) of the compensatory

damages that plaintiff claimed Michels owed her for improperly

blowing woodchips onto plaintiff’s property outside of the right-

of-way.    (Doc. 246). 1


1 In her final pretrial memorandum, plaintiff listed the amount
of special damages for the removal of the woodchips as $10,000.
                                      2
     In addition, the Court denied plaintiff’s motion to file a

fourth amended complaint, which sought to add a fraud claim against

Columbia Gas and a prayer for punitive damages against Michels.

(Docs. 200-2, 318).

     The motions now before the Court are: (1) plaintiff’s renewed

motion for injunctive relief (Doc. 362); (2) Columbia Gas’s motion

for judgment notwithstanding the verdict on the emotional distress

damages and for a set off as to breach of contract verdict; (3)

plaintiff’s motion for new trial (Doc. 366); and (4) Michels’

renewed motion for summary judgment (Doc. 379).

     The Court will address these motions seriatim.

                             Analysis

     A. Plaintiff’s Renewed Motion for Injunctive Relief

     After the jury returned its verdict in this matter, plaintiff

immediately filed a renewed motion for injunctive relief seeking

specific performance against Columbia Gas.      (Doc. 362).   This

motion is not well taken.

     The issue of the cost of restoration of plaintiff’s property

“as near as practical” was submitted to a jury in this matter, and




(Doc. 233 at 21). Although Michels paid money into Court,
plaintiff has never accepted it or settled her claims with
Michels. The Court notes that it was the intent of the Court at
the final pretrial conference that the payment of the $9,000
into Court would settle the claim against Michels, but the
parties apparently did not realize this and consider the claim
against Michels to be unresolved.
                                3
the     jury    awarded   plaintiff      $50,000.        While    plaintiff    is

disappointed with that figure, she may not invoke the alternative

remedy of specific performance.

      This is not a case where specific performance is necessary

because plaintiff cannot be made whole by money damages — for

example, to enforce a contract for the purchase of a unique piece

of property, as in a case upon which plaintiff relies.                 See Billy

Williams Builders and Developers Inc. v. Hillerich, 446 S.W.2d 280

(Ky. 1969).       Indeed, the Hillerich Court noted:

               It is recognized that specific performance is an
               equitable remedy devised to apply in cases where common
               law actions for damages were found inadequate to afford
               a full remedy. . . .

               We need to keep in mind that in the contract in question
               vendor (appellant) agreed to sell lot 102 and to
               construct a house according to “submitted plans and
               specifications.” . . .

               Appellees argue that their purpose in entering into the
               contract was to obtain this particular property in this
               particular neighborhood due to [aged] relatives nearby.

Id. at 283-84 (emphasis added).              The Court therefore found that

specific performance to compel the sale of the property in question

was appropriate.

      Here,     plaintiff   submitted        evidence   at   trial    that,   with

respect to Columbia Gas’s breach of contract, she could be made

fully whole due by money damages — $2 million, in particular, for

the restoration of her land.           The fact that the jury chose a much

lower    figure    does   not   make   specific     performance      appropriate.

                                         4
Having proceeded on a damages theory, and obtained an award of

damages, plaintiff cannot now switch to specific performance. This

would amount to double recovery, since she received an award under

the jury verdict to perform the work for which she now seeks

specific performance.

     This motion will, therefore, be denied.

     B. Columbia Gas’s Motion for Judgment as a Matter of Law 2

     Columbia Gas first seeks a set off of $9,000 from the jury’s

$50,000 breach of contract damages award, the amount that Michels

paid into Court upon being bifurcated from the trial.                 This is

without merit.

     Plaintiff did not accept the money paid into Court by Michels,

and she has not benefitted from those funds.

     Next, Columbia Gas attacks the award for emotional distress.

First, the Court finds no prejudice to defendant regarding the

last-minute     substitution   of   a       psychologist   after   plaintiff’s

previously identified witness passed away unexpectedly.              Defendant

had the opportunity to depose the new witness and cross-examine

him at trial.    During discovery, defendant never requested to have

a psychologist of its own examine plaintiff or testify at trial,

and the Court does not see how the substitution of Dr. Ganshirt

for Dr. Bichelmeir triggered such a need.


2 Since 1991, these motions have been properly titled “motions
for judgment as a matter of law.”
                                        5
         The Court also finds no prejudice in the jury instruction

regarding emotional distress.         The interrogatory instructed the

jury to award damages only if it found by a preponderance of the

evidence that the breach of contract caused plaintiff “serious

emotional      disturbance.”      Plaintiff’s   evidence   on   this     issue

consisted of her own testimony, that of Dr. Ganshirt, as well as

that of other witnesses who knew plaintiff.           It was within the

province of the jury to weigh this evidence and decide the issue.

The Court cannot say that there was a “complete absence of proof”

on the issue of emotional damages so as to warrant the relief

Columbia Gas seeks.       See Layne v. Huish Detergents, Inc., 40 F.

App’x 200, 205 (6th Cir. 2002) (citations omitted).

         The   Kentucky   state   courts   almost   always      follow     the

Restatement(Second) of Contracts and, in the opinion of this Court,

would adopt the section upon which this award was based.           See Doc.

198. 3




3   The section of the Restatement in question states:

         § 353.     Loss Due to Emotional Disturbance

               Recovery for emotional disturbance will be excluded
               unless the breach also caused bodily harm or the
               contract or breach is of such kind that serious
               emotional disturbance was a particularly likely
               result.

         Restatement (Second) of Contracts § 353 (Am. Law Inst.
         1981).
                                      6
       Finally,     although      a     separate       interrogatory     on     the

foreseeability of such distress was not included in the jury

instructions,      the   Court    concludes       this    did   not   render    the

instructions “confusing, misleading and prejudicial” when viewed

as a whole.       Id. at 209. 4       Whether the contract was of the type

that   emotional     distress     might       result   from   its   breach    was   a

threshold matter of law for the Court.

       Therefore, Columbia Gas’s motion for judgment as a matter of

law will be denied.

       C. Plaintiff’s Motion for a New Trial

       Plaintiff moves for a new trial on the basis that the jury’s

economic damages award is “grossly inadequate.”                 The Court is not

persuaded.

       Plaintiff’s motion relies heavily on the testimony of her

expert witness, Brian Stegman, who opined that replacing the

topsoil on the property in question would cost $1,744,418.00, and

therefore plaintiff asserts that the jury was required to accept

this testimony.      Of course, Columbia Gas offered the testimony of

its witnesses who testified that the property had already been

restored “as near as practical” and offered, in the alternative,

much lower estimates of what it would cost to add topsoil and seed

to the property.


4 The Court will not reiterate here the basis for its ruling that
emotional damages are recoverable in this case. See Doc. 198.
                                          7
     The jury was given the standard instruction regarding the

credibility of witnesses which, in part, instructs that the jury

is “free to believe everything that a witness said, or only part

of it, or none of it at all.”          (Doc. 360 at 4).        The instruction

also states: “Use your common sense and your everyday experience

in dealing with other people.         And then decide what testimony you

believe, and how much weight you think it deserves.”                 (Id. at 6).

     Thus, the jury was free to accept all, some or none of these

witnesses’   testimony       about   the   cost    of   restoring    plaintiff’s

property   “as   near   as    practical.”         Neither   side    requested   an

instruction defining “practical,” but one common meaning is that

a given action, although possible, may be too expensive to be

“practical.”     This is probably the reason Columbia Gas used the

term in its contract and is very likely the basis for the jury’s

verdict.

     Therefore, plaintiff’s motion for a new trial will be denied.

     D. Michel’s Renewed Motion for Summary Judgment

     The Court first notes that the operative pleading in this

matter, the Third Amended Complaint (Doc. 194), asserts negligence

and trespass claims against Michels and seeks punitive damages

against Columbia Gas only.           Plaintiff’s motion to file a Fourth

Amendment Complaint, which included a request for punitive damages

against Michels, was denied.         (Doc. 318).



                                       8
      Having reviewed the parties’ briefs and relevant authority,

the Court concludes that Michels is entitled to summary judgment

on plaintiff’s claims against it.

      In Presnell Constr. Managers, Inc. v. EH Contr., LLC, 134

S.W.3d 575 (Ky. 2004), the Supreme Court of Kentucky held that

“one who is not a party to the contract or in privity thereto may

not maintain an action for negligence which consists merely in the

breach of the contract.”      Id. at 579 (citation omitted).      The Court

further held that unless the defendant in question breached some

duty to the plaintiff that was independent of its duties under the

contract    in   question   (to   which   plaintiff   was   not   a   party),

plaintiff’s tort claim would not lie.         Id. at 580.

      Two years ago, the Supreme Court of Kentucky again applied

this rule to bar a negligence claim brought against a subcontractor

with whom the plaintiff had no contract, where the factual basis

for   the   claim   was   indistinguishable   from    the   subcontractor’s

duties under its contract with the general contractor.                Superior

Steel, Inc. v. The Ascent at Roebling’s Bridge, LLC, 540 S.W.3d

770, 792 (Ky. 2017).

      Here, plaintiff’s claims for negligence and trespass against

Michels are based on the blowing of woodchips outside of the right

of way.     However, Michels (or its subcontractor) performed these

actions pursuant to its contract with Columbia Gas, and plaintiff

identifies no duty on Michels’ part independent of its contractual

                                     9
duties to Columbia.     The claims thus fail as a matter of law under

the above authorities.      Further, since the claims against Michels

are based on its contract with Columbia, punitive damages may not

be recovered.     See KRS 411.184(4).

     For these reasons, Michels is entitled to summary judgment. 5



     Therefore, the Court having reviewed this matter, and being

otherwise sufficiently advised,

     IT IS ORDERED that:

     (1)   Plaintiff’s renewed motion for injunctive relief (Doc.

           362), Columbia Gas’s motion for judgment notwithstanding

           the verdict on emotional distress and for a set off as

           to   the   breach   of   contract   verdict   (Doc.   365),   and

           plaintiff’s motion for new trial (Doc. 366) be, and are

           hereby, DENIED;

     (2)   Michels’ renewed motion for summary judgment (Doc. 379)

           be, and is hereby, GRANTED; and

     (3)   A    separate   judgment    in   Michel’s   favor   shall   enter

           concurrently herewith.

     This 13th day of May 2019.




5 The Court thus need not reach Michels’ alternative argument that
it cannot be held liable for the actions of its subcontractor.
                                      10
11
